KEVIN G. CLARKSON
ATTORNEY GENERAL

Rebecca H. Cain (Alaska Bar No. 9811056)
Chief Assistant Attorney General
Department of Law
1031 West Fourth Avenue, Suite 200
Anchorage, AK 99501
Telephone: (907) 269-6600
Facsimile: (907) 276-3697
Email: rebecca.cain@alaska.gov

Attorney for Defendants

                   IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF ALASKA

DENALI NICOLE SMITH, on behalf of           )
herself and others similarly situated,      )
                                            )
               Plaintiff                    )
                                            )
v.                                          )
                                            )
MICHAEL DUNLEAVY, in his official )
capacity of Governor of the State of        )
Alaska, KEVIN CLARKSON, in his              )
official capacity as Attorney General of    )
the State of Alaska, BRUCE                  )
TANGEMAN, in his official capacity as )         Case No. 3:19-cv-00298-HRH
Commissioner of the State of Alaska,        )
Department of Revenue, ANNE WESKE, )
in her official capacity as Director of the )   UNOPPOSED MOTION FOR
Permanet Fund Divisoin, State of Alaska, )      EXTENSION OF TIME
Department of Revenue,,                     )
                                            )
               Defendants                   )

      Defendants Michael Dunleavy, Kevin Clarkson, Bruce Tangeman, and Anne

Weske, move for a brief, unopposed extension of time in which to file their

response to Plaintiff’s motion seeking leave to amend her complaint. The

Defendants ask the court for a brief extension until Tuesday January 28, 2020. The


        Case 3:19-cv-00298-HRH Document 17 Filed 01/24/20 Page 1 of 2
brief extension is needed because of a personal and unexpected issue for

Defendant’s counsel. The requested extension is not opposed by plaintiff’s

counsel.

       DATED: January 24, 2020.

                                       KEVIN G. CLARKSON
                                       ATTORNEY GENERAL

                                       By:    /s/Rebecca H. Cain
                                              Rebecca H. Cain
                                              Chief Assistant Attorney General
                                              Alaska Bar No. 9811056
                                              Department of Law
                                              1031 West Fourth Avenue, Suite 200
                                              Anchorage, AK 99501
                                              Phone: (907) 269-6600
                                              Facsimile: (907) 276-3697
                                              Email: rebecca.cain@alaska.gov
                                              Attorney for State of Alaska
Certificate of Service
I certify that on January 24, 2020 the foregoing Unopposed Motion For Extension Of
Time and [Proposed] Order Granting Extension of Time was served electronically
on:
Caitlin Shortell                              Heather L. Gardner
Shortell, Gardner & Ahearn LLC                Shortell, Gardner & Ahearn LLC
911 W. 8th Ave., Suite 204                    645 G Street, Suite 100-754
Anchorage, AK 99501                           Anchorage, AK 99501


cs.sgalaw@gmail.com and hgardnerlaw@gmail.com


/s/Sabina Perez-Figueroa
Sabina Perez-Figueroa, Law Office Assistant



Smith v. Dunleavy, et al                                  3:19-cv-00298-HRH
Unopposed Motion for Extension of Time                             Page 2 of 2
         Case 3:19-cv-00298-HRH Document 17 Filed 01/24/20 Page 2 of 2
